Title: James Madison to Thomas Jefferson Randolph, 16 May 1833
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                May 16. 1833—
                            
                        
                        I have just recd. from Doctr. Dunglison a letter of which the inclosed is a copy; and I lose no time in
                            making it known to you, as I am doing to the other Visitors—The following is an extract of a private letter which he also
                            desires may be placed before the Visitors.
                        "Professor Davis begs me to express to you officially, his desire to occupy my Pavilion and grounds when I
                            leave the University. May I beg you to let his desire be placed before the Visitors at such time as you may think
                            proper.
                        It will be to my Interest, that he should take possession of it, but this ought not perhaps to be regarded".
                            With great esteem
                        Do me the favor to forward the enclosed, with the proper destination, as he may be in Nelson or Williamsburgh
                        
                            
                                James Madison
                            
                        
                    